DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered. 

Status of Rejections

Claims 1-6, 10-20, 22-26, and 29-35 are pending. Claims 23-26 and 29-31 are withdrawn being drawn to a non-elected invention.

The previous rejection of claims 1-6, 10-22, and 32-35 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1-6, 10-22, and 32-35 under 35 USC 112 (a) for lack of enablement are withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1-6, 10-22, and 32-35 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Specification

The disclosure is objected to because of the following informalities. Appropriate correction is required. In the description for Fig. 7 given on pages 27 and 28 of the specification, the reference sign 202 is said to mean two different things  - (a) depth of emulsion layer, (b) an array. It is unclear what the applicants intended it to mean. 

Drawings

Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12. Fig. 5 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  Fig. 7 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 202.  Fig. 8a is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500 and 502. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 

Claim 10, 12, 13, and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 10-22, and 32-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 35, while there is written description support for a particular shape of current pulse profile as shown in Fig. 8a and 8b resulting from a specific square voltage pulse as shown in Fig. 2, there appears to be insufficient written description support for the full scope of the claim that includes many current pulse profiles very further different from the current pulse profiles shown in Fig. 8a and 8b. 

Claims 2-6, 10-22, and 32-34 are rejected, because they depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 10-22, and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 35, lines 13-16, the claim recites that "as a result of the applied voltages, a defined current pulse profile is provided during step c) and step d).” However, the claim further recites that “the defined current pulse profile has a first section, second section and third section.” It appears that the first section, second section and third section all pertain to the forward polarity. Step (d) requires operation under reverse polarity, but lack of recital of any sections of the current pulse profile pertaining to the reverse polarity makes the claim indefinite.

Further, while there is antecedent basis for the claim.  term " fourth section," there does not appear to be any antecedent basis for the claim term " fourth reversed section." Further, the sequencing of  the "fourth reversed section" relative to other sections is unclear.

Further, with respect to the limitation " wherein the first section and/or second section have a current value in excess of the fourth section current value,” it is unclear what the current values mean – (a) a single value at point of time in the duration of a section , (b) average value over the duration of a section, or (c) maximum value over the duration of a section.


Further, with respect to the limitation "wherein the first section and/or second section have a current value in excess of the fourth section current value,” it is noted that the start value for the first section is zero. It is unclear how the first section can have a current value in excess of the fourth section current value at least at the start of the first section when the current value in the first section is zero.

Regarding claim 18, it is unclear if the “declined current value” recited in claim 18 is same as or different from the “declined current value” recited in claim 1.

Further, it is unclear what the current values mean – (a) a single value at point of time in the duration of a section , (b) average value over the duration of a section, or (c) maximum value over the duration of a section.

Regarding claim 19, while there is antecedent basis for the claim term "second section," there does not appear to be any antecedent basis for the claim term "second reversed section." Further, the sequencing of  the "second reversed section" relative to other sections is unclear.

Regarding claim 21, while there is antecedent basis for the claim term "species," there does not appear to be any antecedent basis for the claim term "solid species." 

Regarding claim 32, it is unclear if the “declined current value” recited in claim 18 is same as or different from the “declined current value” recited in claim 1.

Further, the following limitation of claim 32 – “the second section start current value being the maximum current value for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value” – appears to be a repetition of a similar limitation recited in claim 1. The repetition creates ambiguity and thus makes the claim indefinite.

Claims 2-6, 10-22, and 32-34 are rejected, because they depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10, 12-16, 18, 20, 21, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2005/046715 (hereinafter called Akinobu).

Regarding claims 1, 6, 10, 12-16, 18, 20, 21, 32, and 35, Akinobu discloses a method for the treatment of a volume of material causing breakdown of one or more organic contaminants in the volume of material (see Abstract), the method comprising: a) introducing at least two electrodes into a location, the location containing the volume of material and the volume of material containing one or more species for treatment; b) providing connections between a voltage source and the at least two electrodes; c) applying a voltage of a first polarity to the connections for a first period of time, under the control of a voltage controller; d) applying a voltage of a second, reversed, polarity to the connections for a second period of time, under the control of the voltage controller; e) repeating steps c) and d) a plurality of times (see the paragraph spanning pages 5 and 6). Akinobu further discloses in Example 1 that the voltage source has an output of 15 V (see page 9, 1st paragraph), lying within the claimed range of between 2 V and 50 V. 

Akinobu further discloses that generation of oxidizing and reducing radicals is facilitated by carrying out electrolysis by using waveforms in which the direction of the voltage changes with time such as a square wave (see the paragraph spanning pages 5 and 6). The applicants’ specification discloses only one step for generation of a current pulse profile as shown in Figure 3a and as claimed in claims 1 and 35, and that step is application of a voltage pulse profile having a square waveform featuring alternating pulses rapidly changing from one polarity to an opposite polarity and then back again as illustrated in Figure 2. The specification teaches that when a rapid change in polarity is applied, the current profile rises quickly and reaches a maximum level 100, and then from the maximum level 100 the level gradually declines, for instance along an elliptical curve 102, to a reduced consistent level 104; a short time 106 after the reduced consistent level 104 is reached, the polarity is reversed and the current profile quickly switches to a maximum level of the opposing polarity (see Fig. 3A and page 22). The specification further teaches that the maximum level 100 is reached as a consequence of the voltage applied causing the matrix, and potentially the liquid, to become charged according to the natural capacitance of the system, this charge is gradually discharged over time as reflected in the current pulse shape, and the maximum level 100 and gradual reduction is indicative of the formation of free radicals within the matrix (page 22). Since Akinobu also teaches application of a voltage pulse profile having a square waveform featuring alternating pulses rapidly changing from one polarity to an opposite polarity and formation of free radicals. Further, since all materials have a natural capacitance, on application of a square voltage waveform the current profile would necessarily rise quickly and reach a maximum level, and then from the maximum level the level would necessarily gradually discharge and thus the current would gradually decline. Thus application of a square voltage waveform would necessarily result in a current pulse profile as recited in claims 1 and 35.

Akinobu does not explicitly teach that the first section has a duration of less than 0.5 ms; the second section has a duration of up to 500 ms; and the third section has a duration of less than 0.5 ms.  However, Akinobu teaches that the amount of radicals generated strongly depends on the frequency of the alternating current, and that the decomposition reaction of the organic substance proceeds efficiently only in a specific frequency range, for example, frequency range of 10 Hz to 100 kHz which corresponds to a voltage pulse duration range of 0.001 ms to 100 ms (see page 6, 2nd and 3rd paragraphs), thus teaching that the durations of the voltage pulse and the current pulse are result-effective variables. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Akinobu by performing routine experimentation around the pulse duration range taught by Akinobu. The person with ordinary skill in the art would have been motivated to make this modification, because  Akinobu teaches that the decomposition reaction of the organic substance proceeds efficiently only in a specific frequency range, and thus teaching that the durations of the voltage pulse and the current pulse are result-effective variables. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claims 2 and 4, Akinobu further discloses that steps c), d) and e) promote oxidation of trichlorobenzene (reads on chlorinated phenyls) (see examples 1 and 2 on page 9).

Regarding claim 3, Akinobu further discloses that the treatment reduces the level of trichlorobenzene present in the location by 30% (see example 2 on page 9, 4th paragraph).
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2005/046715 (hereinafter called  Akinobu),  as shown for claim 1 above, and further in view of US patent no. 6,896,790 (hereinafter called Maekawa).

Akinobu does not explicitly teach an electric field of greater than 0.2V/m across the separation between the electrode of one potential and the electrode of a different potential which is closest to that electrode.

Maekawa teaches a method for oxidatively decomposing organic substances like dioxin in polluted waters by using a high electric field pulse discharge (see column 1, lines 58-63; column 6, lines 44-48; and column 11, lines 22-28). Maekawa further teaches that a rectangular wave discharge is applied to the spaces between the anode and the cathode at a linear voltage of from 200 V/cm to 10 kV/cm (see column 2, lines 42-49). Maekawa further teaches that the linear voltage is varied depending on the molecular weight or the strength of intermolecular bonding force of the substance to be decomposed (see column 7, lines 33-36), thus teaching that linear voltage is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Akinobu by applying an electric field in the range of 200 V/cm to 10 kV/cm as taught by Maekawa. Combining prior art elements according to known methods to yield predictable results is a rationale that may support a conclusion of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 (I)(A)).

Claims 22, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2005/046715 (hereinafter called Akinobu), as shown for claim 1 above, and further in view of  Zen et al, European patent no. 0,876,831 (hereinafter called Zen).

Akinobu does not explicitly teach that the method has one or more or all of the following effects upon a matrix in the material and/or one or more species in the material between a first time at the start of the method's application and a second time after the method has been applied: a reduction in the concentration of C40 or more carbon atoms hydrocarbons by 20% or more; an increase in the concentration of C8 to C30 hydrocarbons by more than 100%; an increase in the concentration of less than C8 hydrocarbons by more than 25%; a reduction in the concentration of the C8 or greater hydrocarbons by 10% or more; the conversion of a part of the hydrocarbons to water and carbon dioxide.

Zen teaches a process for the electrochemical decomposition of organic pollutants including hydrocarbons to carbon dioxide (see paragraphs 0001 and 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Akinobu by incorporating the teachings of Zen for the conversion of hydrocarbons to water and carbon dioxide as taught by Zen.

Note: claims 11, 17, and 19 are free of prior art as recited, but would be re-examined for prior art rejections under 35 USC 102 and 103 if the claims are amended to overcome the rejections under 35 USC 112.

Response to Arguments
 
Applicant’s arguments with respect to the rejection of claim 1 and 35 under 35 USC 112 (a) have been considered but are moot because the current rejection provides additional issues showing lack of written description. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795